NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
FAITH RODRIGUEZ,
Plaintiff,
v. Civil Action No. 18-15357 (MAS)
COMMISSIONER OF
SOCIAL SECURITY, MEMORANDUM OPINION
Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Faith Rodriguez’s (“Plaintiff”) appeal
from the final decision of the Commissioner of the Social Security Administration (“Defendant”
or “Commissioner”’), denying her request for benefits. (Compl., ECF No. |.) The Court has
jurisdiction to review this matter pursuant to 42 U.S.C. § 1383(c){3) and reaches its decision
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court
affirms the decision of the Administrative Law Judge (“ALJ”).

I. BACKGROUND
A. Procedural History!
On February 12, 2015, Plaintiff filed an application for Supplemental Security Income,

alleging an onset date of October 1, 2014. (AR 66-67.) Plaintiff's application was denied initially

 

' The Administrative Record (“AR”)-is located at ECF Nos. 7-1 through 7-8. The Court will
reference the relevant pages of the AR and will not reference the corresponding ECF page numbers
within those files.
and upon reconsideration. (/d. at 66-76, 77-99.) The ALJ conducted an administrative hearing on
September 6, 2017, following which the ALJ issued a decision finding that Plaintiff was not
disabled. (/d. at 132-160, 10-22.) On August 30, 2018, the Appeals Council denied Plaintiff's
request for review, (/d, at 1-6.) On October 26, 2018, Plaintiff filed an appeal to the United States
District Court for the District of New Jersey. (See generally Compl.) On February 5, 2019, the
Court issued a Notice of Call for Dismissal (ECF No. 3), following which Plaintiff e-filed proof
of service (ECF No. 4). Defendant filed the AR on May 20, 2019. (ECF No. 7.) Plaintiff
subsequently requested extensions of time to file her moving brief (ECF Nos. 12, 14, 16, 18),
which the Court granted (ECF Nos. 13, 15, 17, 19). Plaintiff filed her moving brief on April 29,
2020 (PI.’s Moving Br., ECF No. 20), and the Commissioner filed opposition on June 15, 2020
(Def.’s Opp’n Br., ECF No. 21).

B. The ALJ’s Decision

On November 20, 2017, the ALJ rendered a decision. (AR 10-22.) The ALJ set forth the
Social Security Administration’s five-step sequential process for determining whether an
individual is disabled. (/d. at 13-15.) At step one, the ALJ found that Plaintiff had not engaged in
substantial gainful activity (“SGA”) since her alleged onset date of February 12, 2015. (/d. at 15.)
At step two, the ALJ found that Plaintiff had the severe impairment of “orthopedic disorders and
asthma.” (/d. at 15.) The ALJ also found that Plaintiff had the non-severe impairments of diabetes,
headaches, hypertension, hyperlipidemia, sinus pain and pressure, cardiac problems, fibromyalgia,
and depression. (/d. at 15-17.) At step three, the ALJ determined that none of Plaintiff's
impairments, or combination of impairments, met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix i. (/d. at 17-18.)
The ALJ then found that Plaintiff possessed the residual functional capacity (“RFC”):
to perform light work as defined in 20 CFR 416.967(b} except must
avoid concentrated exposure to fumes, odors, dusts, gases,
dangerous machinery and unprotected heights; limited to unskilled
work, off task up to 10% of the workday and will be absent from
work up to one day a month.
(/d. at 18.) At step four, the ALJ found Plaintiff “unable to perform any past relevant work.” (ia.
at 21.) At step five, the ALJ found that “considering the [Plaintiff's] age, education, work
experience, and [RFC], there are jobs that exist in significant numbers in the national economy
that the claimant can perform.” (/d.) The ALJ, consequently, found that Plaintiff was not under a
disability from the alleged onset date of February 12, 2015, through the date of the decision. (/d.
at 22.)
II. LEGAL STANDARD
A. Standard of Review
On appeal from the final decision of the Commissioner of the Social Security
Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 1383(c)(3),
Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review, the
Commissioner’s decision must be supported by substantial evidence. Richardson v. Perales, 402
U.S. 389, 401 (1971); see Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000); Daring v. Heckler,
727 F.2d 64, 68 (3d Cir. 1984). Substantial evidence is “more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson, 402 U.S. at 401 (citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

Substantial evidence “*may be somewhat less than a preponderance’ of the evidence.” Ginsburg
v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971} (quoting Laws v. Celebrezze, 368 F.2d 640,
642 (4th Cir. 1966)).

In reviewing the record for substantial evidence, the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
552 (3d Cir. 2005) (internal quotation omitted). Even if the Court would have decided differently,
it is bound by the ALJ’s decision if it is supported by substantial evidence. Fargnoli v. Massanari,
247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a whole to determine whether
substantial evidence supports a factual finding.” Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir.
2014) (citing Schaudeck v. Comm’r, 181 F.3d 429, 431 (3d Cir. 1999)). “Since it is apparent that
the ALJ cannot reject evidence for no reason or for the wrong reason, an explanation from the ALJ
of the reason why probative evidence has been rejected is required so that a reviewing court can
determine whether the reasons for rejection were improper.” Cotter v. Harris, 642 F.2d 700,
706-07 (3d Cir. 1981) (internal citation omitted).

B. Establishing Disability

In order to be eligible for benefits, a claimant must be unable to “engage in any [SGA] by
reason of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of not less
than {twelve] months[.]” 42 U.S.C. § 1614(a)(3)(A). For purposes of the statute, a claimant is
disabled only if her physical or mental impairments are “of such severity that [s]he is not only
unable to do [her] previous work but cannot, considering [her] age, education, and work
experience, engage in any other kind of substantial gainful work which exists in the national

economy[.]” 42 U.S.C. § 1614(a)(3)(B). A physical or mental impairment is one “that results from
anatomical, physiological, or psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1614(a)(3)(D).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. 20 C.F.R. § 416.920(a)(4). For the first step, the claimant must establish
that she has not engaged in any SGA since the onset of her alleged disability. 20 C.F.R.
§ 416.920(a)(4)(i). For the second step, the claimant must establish that she suffers from a “severe
... impairment” or “combination of impairments.” 20 C.F.R. § 416.920(a)(4)(ii). The claimant
bears the burden of establishing the first two requirements, and failure to satisfy either
automatically results in a denial of benefits. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).
If the first two steps are satisfied, the third step requires the claimant to provide evidence that her
impairment is equal to one of the impairments listed in Appendix i of the regulations. 20 C.F.R.
$§ 416.920(d), .925, .926. If the claimant demonstrates that she suffers from a listed impairment
or that her severe impairment is equal to a listed impairment, she is presumed to be disabled and
1s automatically entitled to disability benefits. /d. If she cannot so demonstrate, the eligibility
analysis proceeds to step four. /d. The ALJ must then determine the claimant’s RFC before moving
on to the fourth step. 20 C_F.R. § 416.920(e). The ALJ’s RFC determination is based on her ability
to do physical and mental work activities on a continued basis despite any limitations from her
impairments. fd. The RFC must consider all the claimant’s impairments including those that are
not designated severe. /d.; 20 C.F.R. § 416.945; SSR 96-8p.

The fourth step of the analysis requires the ALJ to determine whether the claimant’s RFC
permits her to resume her previous employment. 20 C.F.R. § 416.920(f). If the claimant can
perform her previous line of work, then she is not “disabled” and not entitled to disability benefits.

id. The burden of persuasion rests with the claimant in the first four steps. Malloy v. Comm’r of
Soc. Sec., 306 F. App’x 761, 763 (3d Cir. 2009). If the claimant is unable to return to her previous
work, the analysis proceeds to step five. See 20 C.F.R. § 416.920(g). At the fifth step, the burden
shifts to the Commissioner to demonstrate that the claimant can perform other work that exists in
significant numbers in the national economy that the claimant can perform consistent with her
RFC, age, education, and past work experience. 20 C.F.R. §§ 416.920(g), .912(b)(3), .960(c);
Malloy, 306 F. App’x at 763. If the Commissioner cannot satisfy this burden, the claimant will
receive Social Security benefits. 20 C.F.R. § 416.920(g).

Il. DESCUSSION

Based on its review of the ALJ’s decision and considering the specific record in the present
case, the Court finds good cause to affirm the ALJ’s decision. In reaching a decision, an ALJ must
evaluate the evidence and explain why evidence has been rejected. Cotter, 642 F.2d at 704-05.
Nevertheless, it is not necessary for the ALJ to “undertake an exhaustive discussion of all the
evidence” where the court can determine “that there is substantial evidence supporting the
Commissioner’s decision[.]” Hernandez v. Comm 'r of Soc. Sec., 89 F. App’x 771, 773-74 (3d Cir.
2004). Here, the ALJ’s findings were based on sufficient analysis for the Court to review said
findings and determine that substantial evidence supports the ALJ’s decision.

In her moving brief, Plaintiff argues that “substantia! evidence exists in the administrative
record to support a finding of disability” and accordingly requests that the Court remand for
reconsideration. (Pl.’s Moving Br. |.) Plaintiff argues that: (1) the ALJ’s findings at steps two and
three were “beyond judicial review and prejudice the [P]laintiff’s claim at every subsequent step”
of the analysis; and (2) the ALJ’s RFC analysis does not adequately assess Plaintiffs pain and is

not supported by substantial evidence. (/d. at 9, 28.) The Court will examine each, in turn.
A. ALJ’s Findings at Steps Two and Three

Plaintiff argues that finding a severe impairment requires only a de minimis showing on
the part of the claimant and that the “ALJ failed to explain why a number of [P]laintiff’s
impairments do not affect the [P]laintiff’s ability to perform work activities.” (/d. at 11-13.)
Specifically, Plaintiff argues that the ALJ did not provide sufficient analysis and weight to several
impairments that he identified as non-severe, including Plaintiff's migraines, diabetes, obesity,
depression, fibromyalgia, and orthopedic disorders. (/d. at 16-18, 26-28.)

Plaintiff is correct in arguing that an “ALJ’s complete disregard of an impairment at step
two ... can constitute grounds for a remand.” Pailin v. Covlin, No. 10-4556, 2013 WL 5924972,
at *3 (E.D. Pa. Nov. 5, 2013) (citing Rupard v. Astrue, 627 F. Supp. 2d 590, 596 (E.D. Pa. 2009)).
To justify a remand, however, Plaintiff must go beyond generalized assertions and demonstrate
specifically how a condition like obesity “would affect the [outcome of the] five-step analysis.”
Rutherford, 399 F.3d. at 553. Moreover, remand is unnecessary “when the administrative record
indicates clearly that the ALJ relied on the voluminous medical evidence as a basis for his findings
regarding [a claimant’s] limitations and impairments.” /d.

In the instant case, the ALJ sufficiently examined and analyzed the medical evidence of
Plaintiff's impairments in making his findings at steps two and three. (AR 15-18.) At step two, the
ALJ’s decision credited Plaintiff as having the severe impairments of asthma and orthopedic
disorders. (/d. at 15). The ALJ then noted that the medical record failed to demonstrate any
“complications or ongoing, limiting physical symptoms related to” Plaintiff's “diabetes,
headaches, hypertension, hyperlipidemia, [and] sinus pain and pressure.” (/d.) The ALJ cited to
the medical record that Plaintiff showed ‘“‘some improvement” from medicine prescribed for a mild

to moderate deviated septum. (/d.) In discussing the headaches, the ALJ noted that a brain MRI
was consistent with migraines but was otherwise unremarkable and a CT scan of Plaintiff's head
showed no evidence of acute intracranial hemorrhage or midline shift. (/d. at 15-16.) The ALJ
noted a lack of evidence for any hypoglycemic episodes or end organ damage, or symptoms of any
cardiac problems beyond a slight abnormality on an electrocardiogram. (/d. at 16.) The ALJ also
credited Plaintiff with the fibromyalgia diagnosis but noted a lack of medical treatment or evidence
supporting any functional limitations caused by the condition, which are required for finding a
severe impairment under SSR 12-2p. (/d.) The ALJ then adequately examined Plaintiff's
depression under the four areas of mental functioning from 20 CFR Part 404, Subpart P, Appendix
1, referred to as “paragraph B” criteria. (/d. at 16-17.) In so doing, the ALJ cited a physician’s
assessment, the medical evidentiary record, and Plaintiff's own reported limitations and found that
the impairment is non-severe. (/d. at 16-17.) At step three, the ALJ thoroughly considered the
criteria for finding a severe impairment or its medical equivalent. (/d. 17-18.) The ALJ noted that
the medical record of the orthopedic spinal issues failed to satisfy any of these criteria, and Plaintiff
failed to point to any evidence that she had an impairment meeting or equivalent to any of the
medical listings. (/d.)

The ALJ’s decision did not discuss Plaintiffs obesity. To justify a remand, however,
Plaintiff must show “/how her obesity .. . affected her ability to perform basic work activities”
rather than simply “that obesity [could] impair [her] ability to perform basic work activities.”
Carter v. Comm'r Soc. Sec., 805 F. App’x 140, 143 (3d Cir. 2020) (emphasis in original). Here,
Plaintiff failed to indicate how such a finding would impact her ability to perform basic work
activities and how that finding would impact the analysis. In light of Plaintiff's failure to show a
tangible impact on the analysis and the holding from Rutherford that “references to... weight in

... medical records were likely sufficient to alert the ALJ to the impairment,” 399 F.3d. at 553,
the Court concludes that the ALJ reasonably relied on the medical evidence of record, which
included references to Plaintiff's obesity, as a basis for his findings regarding Plaintiff's
impairments and limitations.”

B. ALJ’s RFC Analysis

Plaintiff cites Cotrer’s requirement that an ALJ’s decision be “comprehensive and
analytic.” (Pl.’s Moving Br. 28 (quoting Cotter, 642 F.2d at 705)). Plaintiff also notes that an ALJ
“must give some indication of the evidence which he rejects and his reason for discounting such
evidence” when making an RFC finding. (/d. at 19 (quoting Burnett v. Commm'r of Soc. Sec. Admin.,
220 F.3d 112, 121 (3d Cir. 2000)).) Based on this black letter law, Plaintiff argues that the ALJ
insufficiently analyzed how Plaintiff's RFC relates to the evidence. (/d. at 31-36.) It must be noted,
however, that it is unnecessary for the ALJ to “undertake an exhaustive discussion of all the
evidence [in determining the RFC] ... [aJnd where [the Court] can determine that there is
substantial evidence supporting the Commissioner’s decision . . . the Cotter doctrine is not
implicated.” Hernandez, 89 F. App’x at 774.

The Court finds that the ALJ provided sufficient analysis and justification for the RFC in
this case. The ALJ began the analysis by giving the benefit of the doubt to many of Plaintiffs
claims about her limitations and adjusting the RFC accordingly even though the medical
evidentiary record did not necessarily support all of Plaintiff's claims. (AR 18.) In explaining the
RFC finding, the ALJ examined Plaintiff's claims that her impairments render her unable to work
for a full eight-hour day, finding that her impairments could cause the symptoms that she claimed,

but also finding that the “intensity, persistence and limiting effects” of those symptoms were not

 

> In fact, Plaintiff did not list obesity as an impairment in the SSI application (AR 184), and
generally did not argue for any functional impairments due to her obesity at the administrative
hearing (AR 29-65).
consistent with the medical evidence in the record. (/d. at 19.) The ALJ then elaborated on the
medical record, noting Plaintiff's reported back, neck, and knee pain, history of orthopedic
surgeries, and record of respiratory impairment from asthma. (/d. at 19-20.) In his elaboration on
the medical record, the ALJ provided a substantial analysis of the record surrounding Plaintiff's
back surgeries and related pain. (/d. at 20.) In so doing, the ALJ noted that the most recent evidence
did not support a finding of total disability, that Plaintiff's neurologic examination was normal,
and that she had no noted limitations in her ability to ambulate or move. (/d.) The ALJ also
discussed Plaintiff's testimony about her daily habits and functionality and related these findings
to the RFC analysis. (/d.) The ALJ concluded by discussing how the “medical opinions, the
objective medical evidence of record, ... the claimant’s testimony, and documented subjective
reports” failed to demonstrate that Plaintiff is unable to perform work activity within the confines
of the RFC. (/d.) The Court agrees with the ALJ that the evidentiary record failed to support
Plaintiff's claims that her impairments and symptoms preclude her from work activity.
IV. CONCLUSION

For the foregoing reasons, the Court affirms the decision of the ALJ. An Order consistent

with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: May 31, 2021
